DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 12, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne et al. (US. 20050192537A1) (“Osborne”). 
Re Claim 1, Osborne discloses a valve (Fig. 1 and the valve is in the embodiment of Figs. 20a-b) for sealing a hub of a sheath assembly (12, 35, Fig. 1, ¶0006, the valve 1 can be replaced with the valve in Fig. 20a-b), the valve comprising: a valve body with a thickness between a proximal surface (202) and a distal surface (204), the valve body including a bisecting slot extending into and across the proximal surface of the valve body and terminating at a depth less than the thickness of the valve body  (208, ¶0074, bisecting the complete the surface of 202 with a thickness of 1/3 to 2/3 of the thickness of the valve, ¶0074) such that a remaining portion of the valve body distal of the slot defines a bridge extending between opposed halves of the valve body such that the distal surface of the valve body is substantially continuous (remaining thickness of the body -thickness that uncut by the slit 208- under the slot 208 form the bridge between the right half of 208 and left half of 208, see Fig. 20b), but embodiment of Figs. 20a-b of Osborne fails to disclose that a central portion of the proximal surface of the valve body is convex and defines a convex proximal portion; and wherein the central portion includes a pilot hole coaxial with the valve body.  
However, the embodiment of Figs. 13-15 of Osborne discloses that the valve (1’) has a proximal surface (6’) has  a central portion (7’) of the proximal surface of the valve body is convex and defines a convex proximal portion (Fig. 14); and wherein the central portion includes a pilot hole coaxial with the valve body (3’, ¶0049).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the proximal surface of the embodiment of Figs. 120a-b of Osborne to include a central portion so that the valve has a central portion of the proximal surface of the valve body is convex and defines a convex proximal portion; and wherein the central portion includes a pilot hole coaxial with the valve body as taught by embodiment of Figs. 13-15 of Osborne for the purpose of easily placing devices with very small diameter (embodiment of Figs. 13-15 of Osborne, ¶0049).
Re Claim 2, the modified Osborne discloses wherein as a tip of an instrument is passed through the valve (tip of needle, catheter or dilator are capable to enter through the hole 3’see ¶0051, ¶0071), the tip enters the slot, pierces the bridge, and splits the bridge outwardly from the pilot hole (¶0008, this is a functional language and the modified valve of Osborne is capable to splits the bridge outwardly from the pilot hole).  
Re Claim 3, the modified Osborne discloses wherein the resiliency of the valve causes the valve to seal against a stem of the instrument (¶0008, ¶0071).  
Re Claim  4, the modified Osborne discloses wherein the bridge splits slits only enough to pass the instrument (¶0006, ¶0071).  
Re Claim 5, the modified Osborne discloses wherein the resiliency of the valve causes the valve to substantially seal upon itself as the instrument is removed therefrom (¶0045, ¶0073).  
Re Claim  6, the embodiment of Figs. 20a-b of Osborne fails to disclose wherein the bridge includes a central bridging portion and an outer bridging portion with a central thickness of the central bridging portion being larger than an outer bridging portion thickness of the outer bridging portion.  
However, the embodiment of Figs. 13-15 of Osborne discloses that the valve (1’) has a proximal surface (6’) has  a central portion (7’) of the proximal surface of the valve body is convex and defines a convex proximal portion (Fig. 14); and wherein the central portion includes a pilot hole coaxial with the valve body (3’, ¶0049), so that a central bridging portion (thickness at 7’) and an outer bridging portion (thickness outside 6’)with a central thickness of the central bridging portion being larger than an outer bridging portion thickness of the outer bridging portion (thickness of the valve at 7’ is greater than the thickness of 6’ outside the 7’, Fig. 15a).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the proximal surface of the embodiment of Figs. 20a-b of Osborne to include a central portion so that the bridge includes a central bridging portion and an outer bridging portion with a central thickness of the central bridging portion being larger than an outer bridging portion thickness of the outer bridging portion as taught by embodiment of Figs. 13-15 of Osborne for the purpose of easily placing devices with very small diameter (embodiment of Figs. 13-15 of Osborne, ¶0049).
Re Claim  12, Osborne discloses a sheath assembly (10, Figs.1-4) comprising: an elongated hollow sheath body (35) having a proximal body end ( close to 32), a distal body end ( upper end, Fig. 1, Fig. 4), and a longitudinal axis extending between the proximal body end and the distal body end ( axis of 35); a sheath hub (32, 16, 12) fixedly connected to the proximal body end (Fig. 1), the sheath hub having a hub proximal end (close to 15) and a hub distal end  ( close to 32) and defining a through passage extending from the hub distal end to the hub proximal end (11) and in communication with the hollow sheath body (Fig. 1, lumen of 35), the sheath hub further defining a valve seat (12) in proximity to the hub proximal end ( Fig. 1); a valve according to claim 1 (valve 1 which will be replace with valve 200 in Fig. 20a, see the rejection of claim 1) seated in the valve seat  (Fig. 1) and extending across and sealing the through passage (Fig. 1, abstract, ¶0073); and one or more cap members (17) secured to the sheath hub proximal end such that the valve is retained in the valve seat (Fig. 1).  
Re Claim  14, Osborne discloses wherein the one or more cap members ( 17, Fig. 1) define a skirt configured to receive a proximal portion of the sheath hub therein (Fig. 1, threaded portion of 12) and wherein the skirt and hub have interlocking tabs and recesses (threads 15) )to secure the one or more cap members to the hub (¶0040, Fig. 1).  

Claims 7, 13, 15, 19-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Osborne in in view of Fisher et al. (US 2010/0241083 Al) (“Fisher”).
Re Claim  7, Osborne fails to disclose wherein the valve body includes a groove in the distal surface extending about the central portion.  
However, Fisher discloses a valve (Figs. 4-5), wherein the valve body includes a groove (distal seating Recess 174) in the distal surface extending about the central portion (Figs. 4-5).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the valve of the modified embodiment Fig. 20a-b Osborne to include a groove so that the valve body includes a groove in the distal surface extending about the central portion as taught by Fisher for the purpose of seating the valve securely on the sheath tube (Fisher, ¶0029).
Re Claim 13, Osborne fails to disclose wherein the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar.
However, Fisher discloses wherein the sheath body includes at least one tear seam (108) extending in a plane between the proximal body end and the distal body end and the sheath hub (Fig. 4) includes at least one longitudinal notch (Gap 122,184), and wherein the at least one tear seam (108), the at least one longitudinal notch and the bisecting slot are co-planar (Fig. 4, ¶0013).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the sheath assembly of the modified embodiment Fig. 20a-b Osborne so that wherein the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar as taught by Fisher for the purpose of easily splitting the sheath (Fisher, ¶0027).
Re Claim  15, Osborne fails to disclose wherein the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove.  
However, Fisher discloses wherein the valve (150) includes a groove (172) in the proximal surface of the valve body and a portion (192) of the one or more cap members is received in the groove (Fig.5, ¶0031).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the valve of the modified embodiment Fig. 20a-b Osborne so that the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove as taught by Fisher for the purpose of securing the cap and the valve with the sheath firmly (Fisher, ¶0027).
Re Claim 19, Osborne fails to disclose the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar.
However, Fisher discloses wherein the sheath body includes at least one tear seam (108) extending in a plane between the proximal body end and the distal body end and the sheath hub (Fig. 4) includes at least one longitudinal notch (Gap 122,184), and wherein the at least one tear seam (108), the at least one longitudinal notch and the bisecting slot are co-planar (Fig. 4, ¶0013).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the sheath assembly of the modified embodiment Fig. 20a-b Osborne so that wherein the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar as taught by Fisher for the purpose of easily splitting the sheath (Fisher, ¶0027).
Re Claim 20, Osborne fails to disclose wherein the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove.
However, Fisher discloses wherein the valve (150) includes a groove (172) in the proximal surface of the valve body and a portion (192) of the one or more cap members is received in the groove (Fig.5, ¶0031).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the valve of the modified embodiment Fig. 20a-b Osborne so that the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove as taught by Fisher for the purpose of securing the cap and the valve with the sheath firmly (Fisher, ¶0027).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Osborne in view of Gaus et al. (US 6,951,295Bl) (“Gaus”).
Re Claim 8, Osborne fails to disclose wherein a portion of the distal surface of the valve body opposite the convex proximal portion is concave.
However, Gaus discloses a valve (20, Fig. 4, abstract) has a distal surface (80) and a proximal surface (54) and wherein a portion of the distal surface  (74, of the valve body opposite the convex proximal portion (54) is concave (74, Fig. 4, Fig. 6, Col. 8, lines 25-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the dilator and sheath assembly of the modified embodiment Fig. 20a-b Osborne so that a portion of the distal surface of the valve body opposite the convex proximal portion is concave as taught by Gaus for the purpose of enabling the valve to response to increasing differential pressure and keeping the seal (Gaus, Col. 8, lines 25-45).  

Claims  9-11, 16-18 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Osborne in view of Nardeo et al. (US 2009/0143739 Al) (“Nardeo”).
Re Claim 9, Osborne fails to disclose that the valve body includes a plurality of post receiving apertures extending into the distal surface of the body.
However, Nardeo et al. teaches a tearaway sheath assembly with a valve which has a plurality of post receiving apertures (166A, 166B, Fig.4) extending into the distal surface of the body.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of the modified embodiment Fig. 20a-b Osborne to include a plurality of post receiving apertures extending into the distal surface of the body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split (Nardeo, ¶0033, Lines 5-8).

    PNG
    media_image1.png
    368
    438
    media_image1.png
    Greyscale

Annotated Fig. 5 of Nardeo
Re Claim 10, Osborne fails to disclose that wherein the plurality of post receiving apertures are in a symmetrical pattern relative to at least one axis of the valve body.
However, Nardeo discloses that the post receiving apertures (166A, 166B, Fig.4) are in a symmetrical pattern relative to a first axis of the valve body (x1 or x2 see Annotated Fig. 5 of Nardeo).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to provide the valve of the modified embodiment Fig. 20a-b Osborne to include the plurality of post receiving apertures are in a nonsymmetrical pattern relative to at least one axis of the valve body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split as recognize by (Nardeo, ¶0033, Lines 5-8).
Re Claim 11, Osborne fails to disclose that wherein the plurality of post receiving apertures are in a nonsymmetrical pattern relative to at least one axis of the valve body.
However, Nardeo discloses that the post receiving apertures (166A, 166B, Fig.4) are in a symmetrical pattern relative to a first axis of the valve body (154, Annotated Fig. 5 of Nardeo).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to provide the valve of the modified embodiment Fig. 20a-b Osborne to include a plurality of post receiving apertures which are in a symmetrical pattern relative to at least one axis of the valve body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split as recognize by (Nardeo, ¶0033, Lines 5-8).
Re Claim 16, Osborne discloses a dilator (Fig. 4, 57, ¶0004) and sheath assembly (Fig. 4) comprising: a dilator (57) including an elongated dilator stem having a proximal dilator end  (lower end of 57, Fig. 4), a sheath assembly according to claim 12 (see the rejection of claim 12) , but it fails to specifically disclose a dilator hub fixedly connected to the proximal dilator end, wherein the dilator hub includes a locking portion at a distal portion thereof; and wherein the at least one cap member defines a mating locking portion such that the locking portion of the dilator hub and the mating locking portion of the cap provide a releasably locking engagement between the dilator and the sheath.  
However, Nardeo discloses a dilator (200) and sheath assembly (100) comprises: a dilator (200) including an elongated dilator stem (204, Fig.3 and Fig. 4) having a proximal dilator end and a dilator hub (212) fixedly connected to the proximal dilator end (Annotated Fig. 4 of Nardeo), wherein the dilator hub includes a locking portion at a distal portion thereof; and wherein the at least one cap portion (210) of the dilator hub (212) and the mating locking portion of the cap (186) provide a releasably locking engagement between the dilator and the sheath (100, Nardeo, Fig 4, ¶0036).

    PNG
    media_image2.png
    799
    702
    media_image2.png
    Greyscale

Annotated Fig. 4 of Nardeo
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the dilator and sheath assembly of the modified embodiment Fig. 20a-b Osborne so that a dilator hub fixedly connected to the proximal dilator end, wherein the dilator hub includes a locking portion at a distal portion thereof; and wherein the at least one cap member defines a mating locking portion such that the locking portion of the dilator hub and the mating locking portion of the cap provide a releasably locking engagement between the dilator and the sheath as taught by Nardeo for the purpose of enabling the dilator to be inserted in the sheath and to be secure while the dilator expands the opening of the blood vessel (Nardeo, ¶0004 lines 14-19).  

Re Claim 17, Osborne fails to disclose wherein the locking portion of the dilator hub and the mating locking portion of the cap are rotated between the locking engagement and a non-locking engagement. 
However, Nardeo discloses that the locking portion of the dilator hub (210) and the mating locking portion of the cap (192) are rotated between the locking engagement and a non-locking engagement (Annotated Fig. 4 of Nardeo, ¶0032).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the dilator and sheath assembly of the modified embodiment Fig. 20a-b Osborne so that the locking portion of the dilator hub and the mating locking portion of the cap are rotated between the locking engagement and a non-locking engagement as taught by Nardeo for the purpose of enabling the dilator to be inserted in the sheath and to be secure while the dilator expands the opening of the blood vessel (Nardeo, ¶0004 lines 14-19).  
 Re Claim 18, Osborne fails to disclose wherein the locking portion of the dilator hub and the mating locking portion of the cap have a ramped engagement therebetween.  
However, Nardeo discloses that the locking portion of the dilator hub (210) and the mating locking portion of the cap (192) are rotated between the locking engagement and a non-locking engagement (Annotated Fig. 4 of Nardeo, ¶0032).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the dilator and sheath assembly of the modified embodiment Fig. 20a-b Osborne so that the locking portion of the dilator hub and the mating locking portion of the cap have a ramped engagement therebetween as taught by Nardeo for the purpose of enabling the dilator to be inserted in the sheath and to be secure while the dilator expands the opening of the blood vessel (Nardeo, ¶0004 lines 14-19).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783